Reason For Allownace


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jason Chu (Reg#63022),    

1. 	(Currently Amended) An information transmission method, comprising:
determining attribute information of uplink information based on a beam identifier, wherein the uplink information comprises uplink control information, uplink control channel information, and the attribute information comprises content information included in the uplink information, wherein the uplink control information includes Channel State Information (CSI); 
implicitly indicating the beam identifier based on the attribute information of the uplink information; and
sending the uplink information to a network side device based on the attribute information.

2. 	(Canceled) 

3. 	(Previously Presented) The method according to claim 1, wherein the method further comprising:
obtaining at least one measurement result by measuring at least one beamforming reference signal (BRS), wherein each of the at least one measurement result corresponds to at least one BRS.


selecting a beam with a best measurement result from the at least one measurement result; and
reporting a beam identifier of the beam with the best measurement result.

5. 	(Previously Presented) The method according to claim 1, wherein the attribute information further comprises at least one of a value included in the uplink information, resource information used when uplink information is sent, parameter information included in the uplink information, or format information included in the uplink information.

6. 	(Canceled) 

7. 	(Previously Presented) The method according to claim 1, wherein the determining attribute information included in the uplink information based on a beam identifier comprises:
determining, based on a mapping relationship, the attribute information included in the uplink information corresponding to the beam identifier, wherein the mapping relationship is configured by the network side device for a terminal, or the mapping relationship is obtained through a table query, or the mapping relationship is pre-agreed.

8. 	(Currently Amended) An information receiving method, comprising:
receiving uplink information from a terminal based on attribute information, wherein the attribute information is determined by the terminal based on a beam identifier, the uplink information comprises uplink control information, uplink control channel information, the attribute information comprises content information included in the uplink information, and the attribute information implicitly indicates the beam identifier, wherein the uplink control information includes Channel State Information (CSI); and
determining the beam identifier based on the uplink information.

9. 	(Canceled) 


receiving a beam identifier of a beam with a best measurement result.

11. 	(Previously Presented) The method according to claim 8, wherein the attribute information further comprises at least one of a value of the uplink information, resource information used when uplink information is sent, parameter information included in the uplink information, or format information included in the uplink information.

12. 	(Previously Presented) The method according to claim 8, wherein receiving uplink information sent by the terminal based on attribute information comprises:
receiving the uplink information sent by the terminal based on a parameter indicated by the parameter information.

13. 	(Previously Presented) The method according to claim 8, wherein
the attribute information is attribute information included in the uplink information corresponding to the beam identifier that is determined by the terminal based on a mapping relationship, wherein the mapping relationship is configured by a network side device for the terminal, or the mapping relationship is obtained through a table query, or the mapping relationship is pre-agreed.

14. 	(Currently Amended) A terminal, comprising:
at least one processor configured to: 
determine attribute information included in uplink information based on a beam identifier, wherein the uplink information comprises uplink control information, uplink control channel information, and the attribute information comprises content information included in the uplink information, wherein the uplink control information includes Channel State Information (CSI); and 
implicitly indicating the beam identifier based on the attribute information of the uplink information; and
a transceiver configured to send the uplink information to a network side device based on 

15. 	(Canceled) 

16. 	(Previously Presented) The terminal according to claim 14, wherein the at least one processor is further configured to:
obtain at least one measurement result by measuring at least one beamforming reference signal (BRS), wherein each of the at least one measurement result corresponds to at least one BRS.

17. 	(Previously Presented) The terminal according to claim 16, wherein the at least one processor is further configured to select a beam with a best measurement result from the at least one measurement result; and wherein the transceiver is further configured to report a beam identifier of the beam with the best measurement result.

18. 	(Previously Presented) The terminal according to claim 14, wherein the attribute information further comprises at least one of a value of the uplink information, resource information used when uplink information is sent, parameter information included in the uplink information, or format information included in the uplink information.

19. 	(Canceled) 

20. 	(Previously Presented) The terminal according to claim 14, wherein the processing module is configured to determine, based on a mapping relationship, the attribute information included in uplink information corresponding to the beam identifier, wherein the mapping relationship is configured by the network side device for the terminal, or the mapping relationship is obtained through a table query, or the mapping relationship is pre-agreed.

21. 	(Currently Amended) An apparatus, comprising:
a transceiver configured to:
receive uplink information from a terminal based on attribute information, 
at least one processor, configured to determine the beam identifier based on the uplink information.

22. 	(Previously Presented) The apparatus according to claim 21, wherein the transceiver is configured to:
receive a beam identifier of a beam with a best measurement result.

23. 	(Previously Presented) The apparatus according to claim 21, wherein the attribute information further comprises at least one of a value of the uplink information, resource information used when uplink information is sent, parameter information included in the uplink information, or format information included in the uplink information.

24. 	(Previously Presented) The apparatus according to claim 21, wherein the transceiver is configured to:
receive the uplink information sent by the terminal based on a parameter indicated by the parameter information.

25. 	(Previously Presented) The apparatus according to claim 8, wherein
the attribute information is attribute information included in the uplink information corresponding to the beam identifier that is determined by the terminal based on a mapping relationship, wherein the mapping relationship is configured by a network side device for the terminal, or the mapping relationship is obtained through a table query, or the mapping relationship is pre-agreed.



Reasons for allowance


1.	Claims 1, 3-5,7-8,10-14,16-18,20-25 are allowed.


2.	The following is an examiner’s statement of reasons for allowance:





The following is an examiner’s statement of reasons for allowance:


The closest prior art NPL-3GPP TSG RAN WG1 Meeting #86b Lisbon, Portugal, 10th - 14th October 2016  explains a UE should measure RS in different broadcast blocks, track their status and select the best beam to reside on. UE behavior that may influence beam selection includes movement, blockage and rotation, which may induce quick beam change at UE side. The UE Rx beamwidth at the initial access would be large enough for robustness. The main scenario for UE to change beam is the case that two panels are facing opposite directions and signal strength in the two directions has large gap in between. But for current practice each panel is normally connected to at least one TxRU. Beam measurement on different UE Rx beam of different panels could be conducted at the same time. Thus signal design like repetition of synchronization signal and beam RS should not be emphasized to facilitate such special Kang et al(US 2019/0253127) explains  feedback information of an implicit/explicit indication of the presence or absence of the alternative beam may also be included in the beam reporting information differentially according to the type and/or configuration of the UL resource or may be transmitted together with the beam recovery request. A base station needs to perform an operation of explicitly or implicitly indicating to the UE `whether to perform beam ID reporting based on a predetermined (periodic) CSI-RS (set) ID or whether to perform the beam ID reporting based on an indicated (aperiodic) CSI-RS resource (set) ID.  NPL- 3GPP TSG-RAN WG1 #87 Reno, USA, 14th - 18th November 2016 explains Scheduling request (SR) is used to request resource for uplink data transmission. In LTE, the SR employs a simple on/off mechanism, where the information is conveyed by the presence of energy on the corresponding PUCCH resource. If UE does not request the uplink resource, it transmits nothing on the configured PUCCH resource. When UE intends to transmit the data in the uplink, it requests the resource using PUCCH format 1 for SR. After successful detection of SR, eNB transmits DCI via PDCCH containing uplink grant to allocate the uplink resource. Subsequently, UE sends the BSR on PUSCH in the allocated resource, which is used to inform eNB on the amount of data in UE’s buffer to be transmitted. Based on the BSR information, eNB allocates appropriate resource and MCS in the uplink grant for UE to transmit the uplink data on PUSCH. Khojastepour(US 2007/0191066) explains successive beamforming technique generates different amounts of feedback for different ranks. Therefore, if the number of feedback bits is given, different size codebooks can be generated to be used for different rank beamforming. A modulation and coding scheme (MCS) table with 32 entries was chosen and was used for CQI quantization for all the simulated 

However regarding claims 1 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of:   uplink control channel information, and the attribute information comprises content information included in the uplink information, wherein the uplink control information includes Channel State Information (CSI); 
implicitly indicating the beam identifier based on the attribute information of the uplink information; and sending the uplink information to a network side device based on the attribute information.
Further regarding claims 8 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of: the uplink information comprises uplink control information, uplink control channel information, the attribute information comprises content information included in the uplink information, and the attribute information implicitly indicates the beam identifier, wherein the uplink control information includes Channel State Information (CSI); and determining the beam identifier based on the uplink information.
Further regarding claims 14 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of:  wherein the uplink information comprises uplink control information, uplink control channel information, and the attribute information comprises content information included in the uplink information, wherein the 
Further regarding claims 21 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of:  the uplink information comprises uplink control information, uplink control channel information, the attribute information comprises content information included in the uplink information, and the attribute information implicitly indicates the beam identifier, wherein the uplink control information includes Channel State Information (CSI); and at least one processor, configured to determine the beam identifier based on the uplink information.





Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478                                                                                                                                                                                                        








a